                                             Case 3:20-cv-07068-TSH Document 13 Filed 12/01/20 Page 1 of 3           FILED
                                                                                                                       Dec 01 2020

                                                                                                                    SUSANY. SOONG
                                   1                                                                           CLERK, U.S. DISTRICT COURT
                                                                                                            NORTHERN DISTRICT OF CALIFORNIA
                                   2                                                                                 SAN FRANCISCO

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DEMETRIUS A. WRIGHT,                              Case No. 20-cv-07068-TSH
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING EXTENSION OF
                                   9               v.                                         TIME TO FILE DISPOSITIVE
                                                                                              MOTION AND TO FILE AMENDED
                                  10        CITY OF OAKLAND, et al.,                          COMPLAINT
                                  11                      Defendants.                         Re: Dkt. No. 12
                                  12
Northern District of California
 United States District Court




                                                Plaintiff, an inmate at Santa Rita Jail, has filed a pro se action pursuant to 42 U.S.C.
                                  13
                                       § 1983. Plaintiff has consented to magistrate judge jurisdiction. ECF No. 4. On October 21,
                                  14
                                       2020, the Court screened the complaint. ECF No. 6. The Court found that the complaint stated a
                                  15
                                       cognizable Fourteenth Amendment claim against defendant Oakland Police Department (“OPD”)
                                  16
                                       investigator/detective Allen, and ordered service upon defendant Allen. See generally ECF No. 6.
                                  17
                                       The Court dismissed with leave to amend the remaining Fifth Amendment, Eighth Amendment,
                                  18
                                       due process and equal protection claims, and also dismissed defendants OPD officers Jane Doe 1,
                                  19
                                       Jane Doe 2 and John Doe; OPD Chief Anne Kirkpatrick; the City of Oakland; and the Oakland
                                  20
                                       Police Department with leave to amend the claims against them. See id.
                                  21
                                                Now pending before the Court are (1) Plaintiff’s objections to the October 21, 2020 order
                                  22
                                       of partial service; and (2) Defendant Nicole Allen’s request for an extension of time to her their
                                  23
                                       dispositive motion.
                                  24
                                                                                   DISCUSSION
                                  25
                                       I.       Plaintiff’s Motion for Reconsideration
                                  26
                                                Plaintiff has filed objections to the Court’s findings in the October 21, 2020 order of partial
                                  27
                                       service. ECF No. 8. Because Plaintiff has consented to the jurisdiction of the undersigned, ECF
                                  28
                                             Case 3:20-cv-07068-TSH Document 13 Filed 12/01/20 Page 2 of 3




                                   1   No. 4, the Court construes his objections as a request for reconsideration of the Court’s screening

                                   2   order.1

                                   3             Objection No. 1 objects to the Court’s factual findings. ECF No. 8 at 2. Plaintiff

                                   4   misunderstands the screening order. The Court has made no factual findings, and merely

                                   5   summarized the allegations in the complaint for the purpose of identifying cognizable claims. The

                                   6   Court’s summary in the screening order is not controlling.

                                   7             Objection Nos. 2-5 argue that the Court erred in dismissing certain claims and defendants.

                                   8   The Court’s dismissal was with leave to amend. Plaintiff may file an amended complaint, re-

                                   9   pleading these claims with the additional factual allegations that he has provided in his objections.

                                  10   Accordingly, the Court DENIES the request for reconsideration without prejudice to re-filing

                                  11   should the Court dismiss these claims and defendants with prejudice in a future order.

                                  12             In light of this denial, the Court sua sponte GRANTS Plaintiff an extension of time to file
Northern District of California
 United States District Court




                                  13   an amended complaint to remedy the deficiencies identified in the October 21, 2020 screening

                                  14   order. By December 30, 2020, Plaintiff shall file an amended complaint. Failure to file an

                                  15   amended complaint in accordance with this order in the time provided will result in this case being

                                  16   reassigned to a district court judge to address the claims and defendants dismissed with leave to

                                  17   amend.

                                  18   II.       Defendant Allen’s Request for an Extension of Time to File Their Dispositive Motion

                                  19             Good cause being shown, Defendant’s request for an extension of time to file her

                                  20   dispositive motion is GRANTED. ECF No. 12. Defendant shall file her dispositive motion by

                                  21   April 20, 2021. Plaintiff’s opposition to the summary judgment or other dispositive motion must

                                  22   be filed with the Court and served upon Defendant no later than 28 days from the date the motion

                                  23   is filed. Defendant shall file a reply brief no later than 14 days after the date the opposition is

                                  24   filed. The motion shall be deemed submitted as of the date the reply brief is due. No hearing will

                                  25   be held on the motion.

                                  26

                                  27   1
                                         Regardless, in a non-consent referral of a dispositive matter, the time to object to a district judge
                                  28   is after the magistrate judge’s proposed findings and recommendation have issued, which hasn’t
                                       happened yet. See Fed. R. Civ. Proc. 72(b)(2).
                                                                                         2
                                          Case 3:20-cv-07068-TSH Document 13 Filed 12/01/20 Page 3 of 3




                                   1                                              CONCLUSION

                                   2            For the reasons set forth above, the Court orders as follows

                                   3            1.     The Court DENIES Plaintiff’s request for reconsideration of the October 21, 2020

                                   4   order dismissing certain claims and defendants with leave to amend without prejudice to re-filing

                                   5   should the Court dismiss these claims and defendants with prejudice in future orders. ECF No. 8.

                                   6            2.     The Court sua sponte GRANTS Plaintiff an extension of time to file an amended

                                   7   complaint to remedy the deficiencies identified in the October 21, 2020 screening order. By

                                   8   December 30, 2020, Plaintiff shall file an amended complaint. Failure to file an amended

                                   9   complaint in accordance with this order in the time provided will result in this case being

                                  10   reassigned to a district court judge to address the claims and defendants dismissed with leave to

                                  11   amend.

                                  12            3.      Defendant Allen’s request for an extension of time to file her dispositive motion is
Northern District of California
 United States District Court




                                  13   GRANTED. ECF No. 12. Defendant shall file her dispositive motion by April 20, 2021.

                                  14   Plaintiff’s opposition to the summary judgment or other dispositive motion must be filed with the

                                  15   Court and served upon Defendant no later than 28 days from the date the motion is filed.

                                  16   Defendant shall file a reply brief no later than 14 days after the date the opposition is filed. The

                                  17   motion shall be deemed submitted as of the date the reply brief is due. No hearing will be held on

                                  18   the motion.

                                  19            This order terminates ECF Nos. 8 and 12.

                                  20            IT IS SO ORDERED.

                                  21

                                  22   Dated: 12/1/2020

                                  23
                                                                                                     THOMAS S. HIXSON
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26

                                  27

                                  28
                                                                                          3
